EXHIBIT 10.1

SECURED PROMISSORY NOTE

Vacaville, California

$340,000.00

November 22, 2005

          1.          Obligation.  The undersigned, Large Scale Biology
Corporation, a Delaware corporation (“Borrower”), hereby promises to pay to the
order of Kevin J. Ryan, (“Lender” or “Holder”) on demand at any time after the
earlier of the occurrence of (i) either the repayment of all of the debt arising
under the Loan Agreement as of October 20, 2005 by and between Agility Capital,
LLC and Borrower or (ii) April 15, 2006 (“Maturity Date”), as set forth herein,
at Lender’s principal place of business at 3333 Vaca Valley Parkway, Vacaville,
CA 95688, or at such other place as Holder may direct, the principal sum of
Three Hundred Forty Thousand Dollars ($340,000.00), together with interest as
set forth in this Note.  Interest will accrue on the unpaid principal, at a rate
of ten (10%) per annum, computed on the basis of a year of 360 days from the
date of this Note (“Interest Rate”).  The principal amount and all accrued
interest of this Note will be payable in a lump sum on the Maturity Date.  As
used herein, the term “Holder” shall initially mean Lender, and shall
subsequently mean each person or entity to whom this Note is duly assigned.

          2.          Prepayment.  Prepayment of unpaid principal and/or
interest due under this Note may be made by Borrower at any time without
penalty.  Unless otherwise agreed in writing by Holder, all payments will be
made in lawful tender of the United States and will be applied (a) first, to the
payment of accrued interest, and (b) second (to the extent that the amount of
such prepayment exceeds the amount of all such accrued interest), to the payment
of principal. 

          3.          Default; Acceleration of Obligation.  Borrower will be
deemed to be in default under this Note and the outstanding unpaid principal
balance of this Note, together with all interest accrued thereon, will
immediately become due and payable in full, without the need for any further
action on the part of Holder, upon the occurrence of any of the following events
(each an “Event of Default”):  (a) upon Borrower’s failure to make any payment
when due under this Note;  (b) upon the filing by or against Borrower of any
voluntary or involuntary petition in bankruptcy or any petition for relief under
the federal bankruptcy code or any other state or federal law for the relief of
debtors; provided, however, with respect to an involuntary petition in
bankruptcy, such petition has not been dismissed within sixty (60) days after
the filing of such petition; or (c) upon the execution by Borrower of an
assignment for the benefit of creditors or the appointment of a receiver,
custodian, trustee or similar party to take possession of Borrower’s assets or
property.

          4.          Remedies On Default; Acceleration.  Upon any Event of
Default, Holder will have, in addition to its rights and remedies under this
Note, full recourse against any real, personal, tangible or intangible assets of
Borrower, and may pursue any legal or equitable remedies that are available to
Holder, and may declare the entire unpaid principal amount of this Note and all
unpaid accrued interest under this Note to be immediately due and payable in
full.

          5.          Waiver and Amendment.  Any provision of this Note may be
amended or modified only by a writing signed by both Borrower and Holder. 
Except as provided below with respect to waivers by Borrower, no waiver or
consent with respect to this Note will be binding or effective unless it is set
forth in writing and signed by the party against whom such waiver is asserted. 
No course of dealing between Borrower and Holder will operate as a waiver or
modification of any party’s rights or obligations under this Note.  No delay or
failure on the part of either party in exercising any right or remedy under this
Note will operate as a waiver of such right or any other right.  A waiver given
on one occasion will not be construed as a bar to, or as a waiver of, any right
or remedy on any future occasion.

          6.          Waivers of Borrower.  Borrower hereby waives presentment,
notice of non-payment, notice of dishonor, protest, demand and diligence.  This
Note may be amended only by a writing executed by Borrower and Holder. 

          7.          Governing Law.  This Note will be governed by and
construed in accordance with the internal laws of the State of California as
applied to agreements between residents thereof to be performed entirely within
such State, without reference to that body of law relating to conflict of laws
or choice of law.




          8.          Severability; Headings.  The invalidity or
unenforceability of any term or provision of this Note will not affect the
validity or enforceability of any other term or provision hereof.  The headings
in this Note are for convenience of reference only and will not alter or
otherwise affect the meaning of this Note.

          9.          Jurisdiction; Venue.  Borrower, by its execution of this
Note, hereby irrevocably submits to the in personam jurisdiction of the state
courts of the State of California for the purpose of any suit, action or other
proceeding arising out of or based upon this Note.

          10.          Attorneys’ Fees.  If suit is brought for collection of
this Note, Borrower agrees to pay all reasonable expenses, including attorneys’
fees, incurred by Holder in connection therewith whether or not such suit is
prosecuted to judgment.

          11.          Assignment.  This Note is freely transferable and
assignable by Holder, provided that such transfer is made in compliance with all
applicable state and federal securities laws.  Any reference to Holder herein
will be deemed to refer to any subsequent transferee of this Note at such time
as such transferee holds this Note.  This Note may not be assigned or delegated
by Borrower, whether by voluntary assignment or transfer, operation of law,
merger or otherwise.

          12.          Security and Subordination. This Note is secured by a
security interest in certain collateral granted by the Company to the original
holder of this Note pursuant to the terms of the Security Agreement by and
between Lender, Borrower and Predictive Diagnostics, Inc., dated as of April 15,
2005, which agreement is incorporated herein by reference. However, this Note
and the security interest created by the Security Agreement are subordinate to
the existing repayment rights and security interests of Agility Capital, LLC,
pursuant to the above-referenced Loan Agreement of October 20, 2005 and to the
rights of Agility Capital, LLC, pursuant to the Subordination Agreement as of
October 20th, 2005, by and among Borrower, Agility Capital LLC and Kevin J. Ryan
IRA.

          IN WITNESS WHEREOF, Borrower has executed this Note as of the date and
year first above written.

 

 

 

BORROWER:

 

 

 

 

 

 

 

Large Scale Biology Corporation

 

 

 

a Delaware corporation

 

 

 

Agreed to and Acknowledged by:

 

 

 

 

 

By:

/s/ Ronald J. Artale

 

 

 

 

--------------------------------------------------------------------------------

LENDER:

 

Name:

Ronald J. Artale

 

 

 

Title:

Chief Financial Officer

By:

/ s/ Kevin J. Ryan

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

Kevin J. Ryan

 

 

 